IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     AP-75,363



                     MAX ALEXANDER SOFFAR, Appellant

                                         v.

                             THE STATE OF TEXAS

                        ON DIRECT APPEAL
         FROM CAUSE NO. 319724 IN THE 232ND DISTRICT COURT
                         HARRIS COUNTY



      K EASLER, J., filed a concurring opinion in which H ERVEY, J., joined.

                            CONCURRING OPINION

      I join the Court’s opinion with the exception of point of error twenty-seven.

Consistent with my dissenting opinion to the Court’s decision to improvidently grant

rehearing in Thompson v. State, I would hold that there was no error under Maine v.
                                                   SOFFAR CONCURRING OPINION—2

Moulton.1 I further urge the majority of the Court to reconsider its understanding of this case

and other Supreme Court precedent.




DATE DELIVERED: November 18, 2009
DO NOT PUBLISH




       1
         93 S.W.3d 269, 276 (Tex. Crim. App. 2003) (Keasler, J., dissenting on reh’g); see
also Soffar, 368 F.3d at 487 (Garza J., dissenting) (“As Soffar made no incriminating
statements regarding his murder charge during the interrogation [by Bockel], Moulton, by
its own terms, is inapplicable).